UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2068



SATURNIN ALBAN CYRILLE YADAMA-GBEBRY,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-216-256)


Submitted:   February 28, 2006            Decided:   April 26, 2006


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Paul J. McNulty, United States Attorney,
Ralph Andrew Price, Jr., Assistant United States Attorney,
Alexandria, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Saturnin     Alban       Cyrille     Yadama   Gbebry,    a    native    and

citizen of the Central African Republic (“CAR”), petitions for

review    of       the   Board   of     Immigration     Appeals’      (“Board”)      order

affirming and adopting the immigration judge’s decision denying

asylum,    withholding           from    removal     and     withholding     under     the

Convention Against Torture.                 Gbebry also challenges the Board’s

decision denying the motion to remand to consider an application

for adjustment of status.               We deny the petition for review.

               An    applicant        has   the   burden      of    demonstrating      his

eligibility for asylum.            8 C.F.R. § 1208.13(a) (2005); Gonahasa v.

INS, 181 F.3d 538, 541 (4th Cir. 1999).                       Credibility findings,

relevant to the subjective component, are reviewed for substantial

evidence.      A trier of fact who rejects an applicant’s testimony on

credibility grounds must offer specific, cogent reasons for doing

so.   Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).                       This court

accords broad, though not unlimited, deference to credibility

findings supported by substantial evidence.                        Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).

               A    determination       regarding     eligibility      for    asylum    or

withholding of removal is conclusive if supported by substantial

evidence on the record considered as a whole.                           INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                    Administrative findings of

fact are conclusive unless any reasonable adjudicator would be


                                            - 2 -
compelled to decide to the contrary.           8 U.S.C. § 1252(b)(4)(B)

(2000).   This court will reverse the Board “only if ‘the evidence

presented by the petitioner was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.’”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (quoting

Huaman-Cornelio,   979   F.2d    at    999   (internal    quotation      marks

omitted)).   We find with respect to Gbebry’s applications for

relief, the evidence does not compel a different result.                   We

further find the Board properly denied the motion to remand.

          Accordingly,   we     deny   the   petition    for   review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                  - 3 -